EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Willie Jacques on 1/11/2021 and 1/13/2021.

The application has been amended as follows: 
In the claims:
Claim 1 has been replaced as follows:
1. A cart comprising: 
a body, including an upper rim, defining an interior usable for holding materials, the body including a forward portion and a rearward portion; 
a wheel assembly including at least one axle and first and second wheels; 
c-shaped semicircular first and second handles, said first and second handles each forming a continuous handle portion and leg portion, respectively, wherein each handle portion allows a user to move or control the cart and each leg portion is usable for contacting a support surface; 
a scoop rotatable 180 degrees or greater relative to the upper rim and body between a plurality of positions including at least: 

a rearward position in which the scoop is disposed adjacent to and overlapping with another portion of the upper rim located on the rearward portion of the body;
wherein the scoop engages and rests against each leg portion of the first and second handles when the scoop is in the rearward position. 

In claim 8: the letters “WIL” have been deleted from the last line of claim 8.

Claims 15 and 16 are no longer withdrawn from consideration.

Previously withdrawn claims 17-23 have been cancelled. 


Conclusion

Claims 1-8, 10-16, and 24 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMA K FRICK/Primary Examiner, Art Unit 3618